

116 HR 8449 IH: Veterans’ Sentinel Act
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8449IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Crow (for himself, Mr. Kelly of Mississippi, Mr. DesJarlais, Ms. Omar, and Mr. Crist) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to collect and analyze data regarding suicides and attempted suicides by veterans on the property of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Sentinel Act.2.Pilot program on collecting and analyzing data regarding certain veteran suicides(a)Pilot program(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish in the Office of Mental Health and Suicide Prevention a pilot program under which the Secretary establishes a working group in the Office to collect and analyze data regarding on-campus suicides and on-campus attempted suicides.(2)Working group(A)MembershipThe members of the working group established under paragraph (1) shall be selected from among staff representing each of the following:(i)The Office of Mental Health and Suicide Prevention.(ii)The Veterans Health Administration.(iii)The Veterans Benefits Administration.(iv)The National Cemeteries Administration.(v)The Office of Operations, Security, and Preparedness of the Department.(vi)The National Patient Safety Centers of the Department.(vii)Any other element of the Department as the Secretary determines appropriate.(B)ReportingThe working group shall report directly to the Executive Director of the Office of Mental Health and Suicide Prevention.(3)MethodologyIn collecting and analyzing the information under paragraph (1), the working group shall—(A)use root cause analysis to review all on-campus suicides and on-campus attempted suicides;(B)with respect to on-campus suicides—(i)conduct Behavioral Health Autopsy Program assessments, including family interviews; and(ii)document reasons for any deficiencies in the data collected; and(C)not less frequently than every 90 days, communicate with the medical centers and field offices of the Department in order to coordinate the collection and review actions of the working group with such actions carried out by the medical centers and field offices.(4)Data collection intake improvementsThe working group shall consider, and may implement for purposes of the pilot program under paragraph (1), improvements to the process by which the Secretary collects data on on-campus suicides and on-campus attempted suicides to unify the disparate sources of such data, including with respect to—(A)modifying incident reports and other methods to collect data, including both suicide and attempted suicide report fields;(B)developing and ensuring that each data source, including the Behavioral Health Autopsy Program assessment, relating to on-campus suicides and on-campus attempted suicides include a specified section for such on-campus incidents; and(C)developing an associated management system to consolidate all relevant data for on-campus suicides and on-campus attempted suicides, including such data from Behavioral Health Autopsy Program assessments, health records of the Department, root cause analyses, incident reports, and other sources of data.(5)BriefingsNot later than one year after the date of the enactment of this Act, and annually thereafter during the life of the pilot program under paragraph (1), the Secretary shall provide to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a briefing on the progress and findings of the working group established under such paragraph.(6)ReportNot later than 30 days after the date on which the pilot program under paragraph (1) is completed, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report detailing—(A)the effectiveness of the working group established under such paragraph; and(B)any recommendations to enhance the data collection and management by the Secretary with respect to on-campus suicides and on-campus suicide attempts, including improvements identified under paragraph (4).(7)DurationThe Secretary shall carry out the pilot program under paragraph (1) for a period that is not less than two years.(8)DefinitionsIn this subsection:(A)The term on-campus attempted suicide means an attempted suicide by a veteran that occurs on property of the Department of Veterans Affairs.(B)The term on-campus suicide means a suicide by a veteran that occurs on property of the Department of Veterans Affairs.(b)Annual reportsSection 1709B of title 38, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c);(2)by inserting after subsection (a) the following new subsection (b):(b)On-Campus suicidesOn an annual basis, the Secretary shall—(1)evaluate the statistical trends of suicides and attempted suicides by veterans that occur on the property of the Department; and(2)determine recommendations for preventing such suicides and attempted suicides.; and(3)in subsection (c), as so redesignated—(A)by redesignating paragraph (2) as paragraph (3); and(B)by inserting after paragraph (1) the following new paragraph (2):(2)Beginning with the report submitted in 2022, the matters under subsection (b), including any other matters relating to such matters as the Executive Director of the Office of Mental Health and Suicide Prevention determines appropriate..(c)Comptroller General report on the Office of Mental Health and Suicide Prevention(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on—(A)the actions the Office of Mental Health and Suicide Prevention of the Department of Veterans Affairs has taken to meet the priority objective of the Department with respect to preventing veteran suicide;(B)the challenges the Office has faced in making such actions; and(C)recommendations for improvements.(2)ElementsThe report under paragraph (1) shall include, with respect to the Office, an analysis of—(A)staffing and resource levels;(B)policies and processes;(C)leadership structure and stability;(D)identification and prioritization of activities;(E)organizational and reporting structure within the Department; and(F)any other matters the Comptroller General determines appropriate.